                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                 AT CHATTANOOGA

UNITED STATES OF AMERICA                       )
                                               )        Case No. 1:19-cr-129-5
v.                                             )
                                               )        Judge Travis R. McDonough
CIARA COOLEY                                   )
                                               )        Magistrate Judge Susan K. Lee
                                               )


                                            ORDER


       Magistrate Judge Susan K. Lee filed a report and recommendation recommending the Court:

(1) grant Defendant’s motion to withdraw her not-guilty plea to Count One of the eight-count

Indictment; (2) accept Defendant’s plea of guilty to Count One of the Indictment; (3) adjudicate

Defendant guilty of the charges set forth in Count One of the Indictment; (4) defer a decision on

whether to accept the plea agreement until sentencing; and (5) find Defendant shall remain in

custody until sentencing in this matter. (Doc. 64.) Neither party filed a timely objection to the

report and recommendation. After reviewing the record, the Court agrees with the magistrate

judge’s report and recommendation. Accordingly, the Court ACCEPTS and ADOPTS the

magistrate judge’s report and recommendation (id.) pursuant to 28 U.S.C. § 636(b)(1) and

ORDERS as follows:

      (1)    Defendant’s motion to withdraw her not-guilty plea to Count One of the Indictment

             is GRANTED;

      (2)    Defendant’s plea of guilty to Count One of the Indictment is ACCEPTED;

      (3)    Defendant is hereby ADJUDGED guilty of the charges set forth in Count One of the

             Indictment;
(4)   A decision on whether to accept the plea agreement is DEFERRED until

      sentencing; and

(5)   Defendant SHALL REMAIN in custody until sentencing in this matter which

      is scheduled to take place on May 8, 2020 at 2:00 p.m. [EASTERN].

SO ORDERED.

                                 /s/Travis R. McDonough
                                 TRAVIS R. MCDONOUGH
                                 UNITED STATES DISTRICT JUDGE
